Citation Nr: 0316493	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right ankle, currently evaluated as 10 percent.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1979.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


REMAND

The veteran submitted his request to reopen his claim for 
service connection for a right ankle disorder and service 
connection for bilateral hearing loss and tinnitus in 
December 2000.  In a September 2001 rating decision the RO 
granted service connection for arthritis of the right ankle, 
bilateral hearing loss and tinnitus.  The veteran submitted 
his notice of disagreement with the ratings for arthritis of 
the right ankle and bilateral hearing loss in October 2001.  
The RO issued a statement of the case to the veteran in April 
2002, which included the old version of 38 C.F.R. § 3.159 
defining VA's duty to assist veterans in the development of 
their claims.  Under the old version, a veteran was required 
to submit a well grounded claim before VA had a duty to 
assist with development of claims.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed and removed the provisions requiring the 
veteran to submit a well grounded claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The law 
applies to all claims filed on or after the date of its 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board rather than the RO had 
been conducting evidentiary development of appealed cases 
directly and sending VCAA notices to veterans.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  In this instance the 
Board drafted a letter to the veteran in April 2003 informing 
him of the provisions of the VCAA.  

Prior to the letter being mailed to the veteran, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
is invalid because in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C.A. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  In light of the Federal Circuit's holding, the 
Board concludes the RO and not the Board must notify the 
veteran of the VCAA and its provisions.  

The veteran is seeking an increased rating for arthritis of 
the right ankle.  The claims folder contains an incomplete 
copy of the August 9, 2001, VA examination of the veteran.  
The copy of the examination in the file contains only the 
addendum to the examination and the diagnosis and discussion 
sections of the examination report.  The sections relating to 
the history of the veteran's right ankle disorder and report 
of findings on objective examination are missing.  Arthritis 
of the ankle is rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5271 (2002).  
The addendum to the examination report does not include 
measurements of range of motion of the ankle.  For that 
reason the RO must request a complete copy of the August 9, 
2001, VA examination report and provide a new VA orthopedic 
evaluation.  

At his hearing before the undersigned Acting Veterans Law 
Judge in January 2003 the veteran indicated he had additional 
records at the Health Texas Medical Group.  The RO should 
obtain those records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for bilateral hearing loss 
since June 2001 and arthritis of the 
right ankle since April 2001.  After 
securing the necessary releases, the RO 
should obtain all records identified by 
the veteran and specifically request a 
complete copy of the VA orthopedic 
examination of the veteran performed on 
August 9, 2001, at the Frank M. Tejeda 
Outpatient Clinic and records from the 
Health Texas Medical Group, 810 S. E. 
Military Drive, San Antonio, Texas, 
78214, (210) 921-4200, Fax (210) 922-
8181.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his arthritis of the 
right ankle.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to measure the range of motion of 
the ankle and report it in degrees of 
arc.  The examiner is asked to comment in 
his report on any functional loss due to 
pain or any limitation of normal 
strength, speed or coordination and 
endurance with use.  
3.  The RO should review the record and 
sent an appropriate letter to the veteran 
to ensure compliance with all the notice 
and assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  
The RO should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

After completion of the above and any additional development 
deemed necessary by the RO, the RO should review the record.  
If the benefits sought are not granted in full, the veteran 
should be furnished an appropriate supplemental statement of 
the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




